Exhibit 10.36

WEIGHT WATCHERS INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE PERFORMANCE STOCK OPTION AWARDS

FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a
Virginia corporation (the “Company”), hereby grants to the employee of the
Company or its Affiliates as identified below (the “Employee”) an Option to
purchase the aggregate number of shares of Common Stock of the Company specified
below (the “Option Award”) at the purchase price per share specified below (the
“Exercise Price”). The Option Award is granted upon the terms, and subject to
the conditions, set forth in this Term Sheet, the Company’s stock incentive plan
specified below (the “Plan”), and the Terms and Conditions for Employee
Performance Stock Option Awards promulgated under such Plan and as attached
hereto (the “Terms and Conditions”), each hereby incorporated herein by this
reference and each as amended from time to time (capitalized terms not otherwise
defined herein shall have the same meanings ascribed to them in the Terms and
Conditions or the Plan).

 

Key Terms and Conditions Name of Employee:    Grant Date:    December 12, 2013
Plan:    2008 Stock Incentive Plan Number of Shares subject to Option:   
Exercise Price:    US$ 32.65 per Share Expiration Date:    5th anniversary of
the Grant Date Vesting Terms:    See Article III of the Terms and Conditions

By accepting this Term Sheet, (1) the Employee acknowledges that he or she has
received and read, and agrees that the Option granted herein is awarded pursuant
to the Plan, and is subject to and qualified in its entirety by this Term Sheet,
the Plan, and the Terms and Conditions, and shall be subject to the terms and
conditions of this Term Sheet, the Plan and the Terms and Conditions attached
hereto, and (2) the Employee acknowledges and agrees that any right to
acceleration or other benefit with respect to the Option Award upon or following
a “Change in Control” (as defined in the Plan) under any agreement entered into
by and between the Employee and the Company or any of its Affiliates, as may be
amended from time to time (collectively, “Other Agreements”), is hereby waived
with respect to this Option Award, and the Terms and Conditions, as may be
amended in accordance with their terms, represent the entire agreement with
respect to the Option Award granted hereunder.



--------------------------------------------------------------------------------

If the Employee does not sign and return this Term Sheet and the Terms and
Conditions by January 20, 2014, this Option Award shall be forfeited and shall
be of no further force and effect.

 

WEIGHT WATCHERS INTERNATIONAL, INC. By:  

 

   

 

Name:   James R. Chambers     Employee Signature Title:   Chief Executive
Officer    



--------------------------------------------------------------------------------

WEIGHT WATCHERS INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR

EMPLOYEE PERFORMANCE STOCK OPTION AWARDS

Weight Watchers International, Inc., a Virginia corporation (the “Company”),
grants to the Employee who is identified on the Term Sheet for Employee
Performance Stock Option Awards provided to the Employee herewith (the “Term
Sheet”) the Option specified in the Term Sheet, upon the terms and subject to
the conditions set forth in (i) the Term Sheet, (ii) the Company stock incentive
plan specified in the Term Sheet (the “Plan”) and (iii) these Terms and
Conditions for Employee Performance Stock Option Awards promulgated under the
Plan (these “Terms and Conditions”), each hereby incorporated herein by this
reference and each as amended from time to time.

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

Section 1.1 Cause

“Cause” shall mean (i) the Employee’s willful and continued failure to perform
his or her material duties with respect to the Company or its Affiliates which
continues beyond 10 days after a written demand for substantial performance is
delivered to the Employee by the Company or one of its Affiliates, (ii) willful
misconduct by the Employee involving dishonesty or breach of trust in connection
with the Employee’s employment which results in a demonstrable injury (which is
other than de minimis) to the Company or its Affiliates, (iii) conviction of the
Employee for any felony or any misdemeanor involving moral turpitude, or
(iv) any material breach by the Employee of the Employee’s restrictive covenants
set forth in Section 7.10 below.

Section 1.2 Committee

“Committee” shall mean the Compensation and Benefits Committee of the Board of
Directors of the Company.

Section 1.3 Common Stock

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

Section 1.4 Company

“Company” shall mean Weight Watchers International, Inc.



--------------------------------------------------------------------------------

Section 1.5 Expiration Date

“Expiration Date” shall mean, with respect to the Option, the expiration date
specified on the Term Sheet.

Section 1.6 Grant Date

“Grant Date” shall mean the date specified on the Term Sheet on which the Option
Award was granted.

Section 1.7 Option

“Option” shall mean the non-qualified stock option to purchase shares of Common
Stock as granted under the Term Sheet and these Terms and Conditions in
accordance with the Plan.

Section 1.8 Performance Condition

“Performance Condition” shall mean the vesting conditions described in
Section 3.1(a)(ii) hereof.

Section 1.9 Permanent Disability

The Employee shall be deemed to have a “Permanent Disability” if the Employee is
unable to engage in the activities required by the Employee’s job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months (in each case, as determined in good faith by
a majority of the Committee, which determination shall be conclusive).

Section 1.10 Plan

“Plan” shall mean the Company’s stock incentive plan specified on the Term
Sheet.

Section 1.11 Secretary

“Secretary” shall mean the Secretary of the Company.

Section 1.12 Service Condition

“Service Condition” shall mean the vesting condition described in
Section 3.1(a)(i) hereof.

Section 1.13 Trading Price

“Trading Price” shall mean, on any given date, the average closing price of the
Common Stock on the New York Stock Exchange (or other national securities
exchange) for the 20 consecutive preceding trading days.

 

2



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF OPTION AWARD

Section 2.1 Grant of Option

On and as of the Grant Date, the Company irrevocably grants to the Employee an
Option to purchase the number of shares of its Common Stock specified on the
Term Sheet, upon the terms and conditions set forth in the Term Sheet, these
Terms and Conditions and the Plan. The Option shall vest and become
non-forfeitable in accordance with Article III hereof.

Section 2.2 Exercise Price for Option

Subject to Section 2.4 below, the exercise price of a share of Common Stock
covered by an Option shall be the Exercise Price per share specified on the Term
Sheet, without commission or other charge.

Section 2.3 Consideration to the Company

In consideration of the granting of the Option Award by the Company, the
Employee agrees to render faithful and efficient services to the Company or its
Affiliates with such duties and responsibilities as the Company or its
Affiliates shall from time to time prescribe. Nothing in the Term Sheet, in
these Terms and Conditions or in the Plan shall confer upon the Employee any
right to continue in the employment of the Company or its Affiliates, or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to terminate the employment of
the Employee at any time for any reason whatsoever, with or without Cause.
Employee hereby acknowledges and agrees that neither the Company or its
Affiliates nor any other person has made any representations or promises
whatsoever to the Employee concerning the Employee’s employment or continued
employment by the Company or its Affiliates.

Section 2.4 Adjustments

The terms of the Option shall be subject to adjustment in accordance with
Section 10 of the Plan in the event of any transaction or event described in
such Section 10. Any such adjustment made by the Committee in its sole
discretion and in accordance with the provisions of the Plan shall be final and
binding upon the Employee, the Company and all other interested persons.

 

3



--------------------------------------------------------------------------------

ARTICLE III

VESTING AND EXERCISABILITY

Section 3.1 Commencement of Vesting and Exercisability

(a) Generally. Unless otherwise provided in the Term Sheet or these Terms and
Conditions or the Plan, the Option Award shall become vested and exercisable in
whole or in part, upon the achievement of both the Service Condition and the
applicable Performance Condition and subject to the Employee’s continued
employment with the Company or its Affiliates through any such applicable
vesting date, and shall remain vested and exercisable until the earlier of the
Expiration Date or such earlier date as set forth under Section 3.2.

(i) The “Service Condition” shall be deemed satisfied with respect to 100% of
the Option Award on the third anniversary of the Grant Date.

(ii) The “Performance Condition” shall be deemed satisfied with respect to an
incremental 20% of the Option Award on the first date that the Trading Price is
equal to or greater than (A) 150% of the Exercise Price; (B) 175% of the
Exercise Price; (C) 200% of the Exercise Price; (D) 225% of the Exercise Price;
and (E) 250% of the Exercise Price (each, a “Share Price Hurdle”, and any such
date, a “Performance Vesting Date”). For the avoidance of doubt, only one
Performance Vesting Date shall occur in respect of each Share Price Hurdle, and
only 20% of the Option Award shall vest in respect to each Share Price Hurdle;
provided, however, that nothing herein shall be deemed to limit the ability to
satisfy more than one Share Price Hurdle upon a single Performance Vesting Date.

(b) Change in Control. Notwithstanding any provision in an Other Agreement
applicable to equity-based awards held by the Employee regarding the treatment
of such awards upon or following the occurrence of a Change in Control, upon the
consummation of a Change in Control, the Option Award granted hereunder shall
only vest and become exercisable in accordance with this Section 3.1(b).

(i) Upon the consummation of a Change in Control while the Option Award remains
outstanding:

(A) The Service Condition shall be deemed satisfied with respect to 100% of the
Option Award on the date of such Change in Control; and

(B) For the purposes of determining whether any Share Price Hurdle which has not
been satisfied prior to the date of the Change in Control shall become satisfied
as of the date of such Change in Control, the “Trading Price” on such date shall
be deemed to be equal to the per share consideration received by a holder of
Common Stock in such transaction (without regard to the average closing price of
the Shares on the 20 preceding trading dates), if any, or otherwise the closing
price of the Common Stock on the New York Stock Exchange (or other national
securities exchange) on the last trading day immediately prior to the date of
such Change in Control.

 

4



--------------------------------------------------------------------------------

(ii) Immediately following the consummation of a Change in Control, any portion
of the Option Award which remains unvested after giving effect to Section
Section 3.1(b)(i) shall cease any additional vesting and such unvested portion
of the Option shall be canceled without payment therefor and be of no further
force and effect.

Section 3.2 Expiration of Option

(a) Option Award. The Option shall remain outstanding unless earlier exercised
or terminated (as described below or in Section 3.1(b)) until the Expiration
Date. The Employee shall cease any additional vesting in his or her Option
following any termination of his employment and the portion of the Option that
does not become vested on or prior to such termination of employment date shall
be canceled without payment therefor immediately following any termination of
his employment and shall be of no further force and effect. Except as otherwise
provided herein, the Option may not be exercised to any extent by Employee after
the first to occur of the following events:

(i) The Expiration Date;

(ii) The first anniversary of the date of the Employee’s termination of
employment by reason of death or Permanent Disability;

(iii) The first business day which is ninety calendar days after the date of the
Employee’s termination of employment for any reason other than for Cause, death
or Permanent Disability; or

(iv) The date of an Employee’s termination of employment by the Company or any
of its Affiliates for Cause.

(b) Termination of Option upon Certain Events. If (i) the Company or any of its
Affiliates terminates the employment of the Employee for Cause, (ii) the
beneficiaries of an Employee’s Trust shall include any person or entity other
than the Employee, his or her spouse or his or her lineal descendants, or
(iii) the Employee shall effect a transfer of any Option other than as permitted
in these Terms and Conditions or the Plan (each, an “Event”), all portions of
the Option held by the Employee or an Employee’s Trust, as the case may be,
whether or not exercisable prior to such Event, will terminate immediately
without payment therefor.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

EXERCISE OF OPTION AND STOCKHOLDER RIGHTS

Section 4.1 Person Eligible to Exercise

During the lifetime of the Employee, only he or the trustee of an Employee’s
Trust may exercise the Option or any portion thereof. After the death of the
Employee, any exercisable portion of the Option may, prior to the time when an
Option becomes unexercisable under Section 3.2, be exercised by his personal
representative or by any person empowered to do so under the Employee’s will or
under the then applicable laws of descent and distribution.

Section 4.2 Partial Exercise

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

Section 4.3 Manner of Exercise

(a) Generally. The Option, or any exercisable portion thereof, may be exercised
solely by delivering to the Secretary or his office all of the following prior
to the time when the Option or such portion become unexercisable under
Section 3.2:

(i) Notice in writing signed by the Employee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof are thereby exercised, such notice complying with all applicable rules
established by the Committee;

(ii) Full payment (in cash, by check or by a combination thereof) for the shares
with respect to which such Option or portion thereof are exercised;

(iii) If requested by the Committee, a bona fide written representation and
agreement, in a form satisfactory to the Committee, signed by the Employee or
other person then entitled to exercise such Option or portion thereof, stating
that the shares of stock are being acquired for his own account, for investment
and without any present intention of distributing or reselling said shares or
any of them except as may be permitted under the Securities Act of 1933, as
amended, or any successor thereto (the “1933 Act”), and then applicable rules
and regulations thereunder, and that the Employee or other person then entitled
to exercise such Option or portion thereof will indemnify the Company and its
Affiliates against and hold it free and harmless from any loss, damage, expense
or liability resulting to the Company or its Affiliates if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
absolute discretion, take whatever additional actions it deems appropriate to
ensure the observance and performance of such representation and agreement and
to effect compliance with the 1933 Act and any other federal or state securities
laws or regulations;

 

6



--------------------------------------------------------------------------------

(iv) Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Option; and

(v) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Employee, appropriate proof
of the right of such person or persons to exercise the Option.

(b) Securities Laws. Without limiting the generality of the foregoing, the
Committee may require an opinion of counsel acceptable to it to the effect that
any subsequent transfer of shares acquired on exercise of the Option does not
violate the 1933 Act, and may issue stop-transfer orders covering such shares.
Share certificates evidencing stock issued on exercise of the Option may bear an
appropriate legend referring to the provisions of subsection (iii) above and the
agreements herein. The written representation and agreement referred to in
subsection (iii) above shall, however, not be required if the shares to be
issued pursuant to such exercise have been registered under the 1933 Act, and
such registration is then effective in respect of such shares.

Section 4.4 Conditions to Issuance of Stock Certificates

The shares of Common Stock deliverable upon the exercise of the Option, or any
portion thereof, shall be fully paid and nonassessable. The Company shall not be
required to deliver any certificate or certificates for shares of stock
purchased upon the exercise of the Option, or any portion thereof, prior to
fulfillment of all of the following conditions:

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(b) The lapse of such reasonable period of time following the exercise of the
Option, as the Committee may from time to time establish for reasons of
administrative convenience.

Section 4.5 Rights as Stockholder

(a) Optionholder Rights. The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of the Option or any portion thereof unless
and until certificates representing such shares shall have been issued to such
holder as provided under this Article IV. As soon as practicable following the
date that the Employee becomes entitled to receive the shares of Common Stock
pursuant to this Article IV, certificates for the Common Stock shall be
delivered to the Employee or to the Employee’s legal guardian or representative
(or if such Common Stock is evidenced by uncertificated securities registered or
recorded in records maintained by or on behalf of the Company in the name of a
clearing agency, the Company will cause the Common Stock to be entered in the
records of such clearing agency as owned by the Employee).

 

7



--------------------------------------------------------------------------------

(b) Tax Advice. The Employee is hereby advised to seek his or her own tax
counsel regarding the taxation of an award of an Option made hereunder.

ARTICLE V

TRANSFERS

Section 5.1 Representations, Warranties and Agreements

The Employee agrees and acknowledges that he or she will not, directly or
indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of any shares of Common Stock issuable upon exercise of the Option (or
any portion thereof) unless such offer, transfer, sale, assignment, pledge,
hypothecation or other disposition is permitted pursuant to the Term Sheet and
these Terms and Conditions and (i) the offer, transfer, sale, assignment,
pledge, hypothecation or other disposition is pursuant to an effective
registration statement under the 1933 Act, or (ii) counsel for the Employee
(which counsel shall be acceptable to the Company) shall have furnished the
Company with an opinion, satisfactory in form and substance to the Company, that
no such registration is required because of the availability of an exemption
from registration under the 1933 Act and (iii) if the Employee is a citizen or
resident of any country other than the United States, or the Employee desires to
effect any such transaction in any such country, counsel for the Employee (which
counsel shall be acceptable to the Company) shall have furnished the Company
with an opinion or other advice, satisfactory in form and substance to the
Company, that such transaction will not violate the laws of such country.

Section 5.2 Acknowledgement by the Company

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with the 1933 Act and the
Term Sheet and these Terms and Conditions and no opinion of counsel is required
in connection therewith: (w) a transfer made pursuant to a normal exercise of
the Option pursuant to the terms hereof, (x) a transfer upon the death of the
Employee to his or her executors, administrators, testamentary trustees,
legatees or beneficiaries, provided that such transfer is made expressly subject
to the Term Sheet and these Terms and Conditions and that such transferee shall
execute a Joinder (in the form attached hereto as Exhibit A), agreeing to be
bound by the provisions of the Term Sheet and these Terms and Conditions and
(y) a transfer made after the Grant Date in compliance with the federal
securities laws to a trust or custodianship the beneficiaries of which may
include only the Employee, his or her spouse or his or her lineal descendants
(an “Employee’s Trust”), provided that such transfer is made expressly subject
to the Term Sheet and these Terms and Conditions and that such transferee shall
execute a Joinder (in the form attached hereto as Exhibit A), agreeing to be
bound by the provisions of the Term Sheet and these Terms and Conditions.
Immediately prior to any transfer to an Employee’s Trust, the Employee shall
provide the Company with a copy of the instruments creating

 

8



--------------------------------------------------------------------------------

an Employee’s Trust and with the identity of the beneficiaries of such
Employee’s Trust. The Employee shall notify the Company immediately prior to any
change in the identity of any beneficiary of an Employee’s Trust.

Section 5.3 Transfer Restrictions

(a) Except as otherwise provided herein, neither the Option nor any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Employee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.3 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

(b) (i) If the Employee is a Senior Employee (and the Committee has not
otherwise provided that this Section 5.3 does not apply to him or her), or
(ii) in the case of an Employee who is not a Senior Employee if requested by the
Committee, the Employee agrees that if shares of capital stock of the Company or
any other securities of the Company that are convertible into or exchangeable or
exercisable for capital stock of the Company (collectively, “Securities”) are
registered pursuant to a registration statement filed with the U.S. Securities
and Exchange Commission (the “SEC”) (other than a registration statement on Form
S-8), the Employee will not sell or otherwise transfer any Securities of the
Company from the date of filing such registration statement (or in the case of
“shelf” registration statement, from the earlier of (x) the date of the initial
preliminary prospectus and (y) the date of the final prospectus), until up to 90
days after the public offering date set forth in the final prospectus. For
purposes of this Section 5.3, a “Senior Employee” shall mean any chief executive
officer, president, chief financial officer, general counsel, corporate
secretary, chief operating officer, senior vice president, vice president or
their equivalents of the Company or any of its Affiliates, or any officer or
employee of the Company or any of its Affiliates so designated by the Committee
as a Senior Employee.

ARTICLE VI

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

Section 6.1 Authorization

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions have been duly authorized, executed and delivered by
the Company, and (ii) upon exercise of the Option (or any portion thereof), the
Common Stock, when issued and delivered in accordance with the terms hereof,
will be duly and validly issued, fully paid and nonassessable.

 

9



--------------------------------------------------------------------------------

Section 6.2 Registration

(i) The Company shall use reasonable efforts to register the Common Stock and
the Option on a Form S-8 Registration Statement or any successor to Form S-8 to
the extent that such registration is then available with respect to such Common
Stock and Option, and (ii) the Company will file the reports required to be
filed by it under the 1933 Act and the Securities Exchange Act of 1934, as
amended, or any successor thereto (the “Act”), and the rules and regulations
adopted by the U.S. Securities and Exchange Commission (the “SEC”) thereunder,
to the extent required from time to time to enable the Employee to sell his or
her shares of Common Stock without registration under the 1933 Act within the
limitations of the exemptions provided by (A) Rule 144 under the 1933 Act, as
such rule may be amended from time to time, or (B) any similar rule or
regulation hereafter adopted by the SEC. Notwithstanding anything contained in
this Section 6.2, the Company may deregister under Section 12 of the Act if it
is then permitted to do so pursuant to the Act and the rules and regulations
thereunder. Nothing in this Section 6.2 shall be deemed to limit in any manner
the restrictions on sales of Common Stock contained in the Term Sheet and these
Terms and Conditions.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Administration

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Option. In its
absolute discretion, the Board of Directors of the Company may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan, the Term Sheet and these Terms and Conditions.

Section 7.2 Shares to Be Reserved

The Company shall at all times during the term of the Option Award reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements of the Term Sheet and these Terms and Conditions.

Section 7.3 Recapitalizations, etc.

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the Option Award, to any and
all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company or its

 

10



--------------------------------------------------------------------------------

Affiliates (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for, or substitution of the Option
Award, by reason of any stock dividend, split, reverse split, combination,
recapitalization, liquidation, reclassification, merger, consolidation or
otherwise.

Section 7.4 State Securities Laws

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Option to the Employee.

Section 7.5 Binding Effect

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

Section 7.6 Miscellaneous

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive. If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

Section 7.7 Notices

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
at the address given on the Term Sheet. By a notice given pursuant to this
Section 7.7, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 7.7. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.

 

 

11



--------------------------------------------------------------------------------

Section 7.8 Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

Section 7.9 Applicability of Plan

The Common Stock issued to the Employee upon exercise of the Option shall be
subject to all of the terms and provisions of the Plan, to the extent applicable
to the Option and any shares of Common Stock issuing upon the exercise of the
Option (or any portion thereof). In the event of any conflict between the Term
Sheet and these Terms and Conditions, these Terms and Conditions shall control.
In the event of any conflict between the Term Sheet or these Terms and
Conditions and the Plan, the terms of the Plan shall control.

Section 7.10 Covenant Not to Compete; Confidential Information; No Raid;
Specific Performance

(a) In consideration of the Company entering into the Term Sheet and these Terms
and Conditions with the Employee, the Employee hereby agrees effective as of the
Grant Date, for so long as the Employee is employed by the Company or one of its
Affiliates and for a period of one year thereafter (the “Noncompete Period”),
the Employee shall not, without the Company’s prior written consent, directly or
indirectly, engage in, be employed by, act as a consultant for or have a
financial interest (other than an ownership position of less than 1% in any
company whose shares are publicly traded or any non-voting, non-convertible debt
securities in any company) in any business engaged in Company Business, or work
for or provide services to any Competitor of the Company or its Affiliates,
within the United States or within any foreign country in which the Company or
its Affiliates (i) has an office, (ii) is or has engaged in Company Business or
(iii) proposes to engage in Company Business, as of the date of the termination
of the Employee’s association with the Company. For the purposes of these
provisions, (A) the term “Company Business” shall mean any business related to
weight loss or weight management programs, products, services and/or other
similar activities; and (B) the term “Competitor” means any natural person,
corporation, limited liability company, firm, organization, trust, partnership,
association, joint venture, government agency or other entity (including, but
not limited to, the websites and other electronic or digital media of such
entities) that engages, or proposes to engage, in Company Business, including,
but not limited to, (x) entities which are directly engaged in Company Business;
and (y) entities which have a primary focus in broader topic areas, but who
nevertheless engage in Company Business such as Unilever (Slimfast) (provided,
however, only the part of such entities that are engaged in or oversee Company
Business shall be deemed a “Competitor” for purposes of these provisions).

(b) The Employee will not disclose or use at any time, any Confidential
Information (as defined below) of which the Employee is or becomes aware,
whether or not such information is developed by him or her, except (i) to the
extent that such disclosure or use is directly related to and required by the
Employee performance of

 

12



--------------------------------------------------------------------------------

duties, if any, assigned to the Employee by the Company or its Affiliates or
(ii) pursuant to the order of any court or administrative agency. As used
herein, the term “Confidential Information” means information that is not
generally known to the public and that is used, developed or obtained by the
Company or its Affiliates in connection with its business, including but not
limited to (i) products or services, (ii) fees, costs and pricing structures,
(iii) business and financial results, plans, budgets, and projections,
(iv) designs, content and other creative elements associated with products and
services or marketing and promotional campaigns and programs, (v) computer
software, including operating systems, applications and program listings,
(vi) flow charts, manuals and documentation, (vii) data bases, (viii) accounting
and business methods, (ix) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (x) customers and clients and customer or client lists, (xi) other
copyrightable works, (xii) all technology and trade secrets, and (xiii) all
similar and related information in whatever form. Confidential Information will
not include any information that has been published in a form generally
available to the public by a person or entity other than the Employee prior to
the date the Employee proposes to disclose or use such information. The Employee
acknowledges and agrees that all copyrights, works, inventions, innovations,
improvements, developments, patents, trademarks and all similar or related
information which relate to the actual or anticipated business of the Company
and its subsidiaries (including its predecessors) and conceived, developed or
made by the Employee while employed by the Company or its Affiliates belong to
the Company. The Employee will perform all actions reasonably requested by the
Company (whether during or after the Noncompete Period) to establish and confirm
such ownership at the Company’s expense (including without limitation
assignments, consents, powers of attorney and other instruments).

(c) The Employee shall disclose promptly in writing and assign immediately, and
hereby assigns to the Company, all of the Employee’s right, title and interest
in and to, any original works of authorship, formulas, processes, programs,
benchmarking, solutions, tools, content, databases, techniques, know-how, data,
developments, innovations, inventions, improvements, trademarks, patents,
copyrights or discoveries, whether or not copyrightable, patentable or otherwise
legally protectable, and whether or not they exist in electronic form, print
form or other tangible or intangible form of medium (hereinafter referred to
collectively as “Work Product”), which the Employee makes or conceives, or first
reduces to practice or learns, either solely or jointly with others, during his
or her employment period with the Company or its Affiliates, through the
Employee’s work with the Company or its Affiliates, or with any other person or
entity pursuant to an assignment by the Company or its Affiliates. The Employee
acknowledges the special interest the Company and its Affiliates hold in its
processes, techniques and technologies and agrees that such processes,
techniques and technologies shall not be directly or indirectly used or
distributed by the Employee for the interests of any person or entity besides
the Company or its Affiliates.

(i) All disclosures and assignments made pursuant to these Terms and Conditions
are made without royalty or any additional consideration to the Employee other
than the regular compensation paid to the Employee by the Company or its
Affiliates.

 

13



--------------------------------------------------------------------------------

(ii) The Employee shall execute, acknowledge and deliver to the Company or its
Affiliates all necessary documents, and shall take such other action as may be
necessary to assist the Company in obtaining by statute, copyrights, patents,
trademarks or other statutory or common law protections for the Work Product
covered by these Terms and Conditions, vesting title and right in such
copyrights, patents, trademarks and other protections in the Company and its
designees. The Employee hereby agrees that the Work Product constitutes a “work
made for hire” in accordance with the definition of that term under the U.S.
copyright laws. The Employee shall further assist the Company or its Affiliates
in every proper and reasonable way to enforce such copyrights, patents,
trademarks and other protections as the Company may desire. The Employee’s
obligation to deliver documents and assist the Company or its Affiliates under
these Terms and Conditions applies both during and subsequent to the term of
his/her employment.

(iii) Any Work Product which the Employee may disclose to anyone within six
(6) months after the termination of his/her employment, or for which the Company
or its Affiliates may file an application for copyright, patent, trademark or
other statutory or common law protection within twelve (12) months after the
termination of said employment, shall be presumed to have been made, conceived,
first reduced to practice or learned during the term of the Employee’s
employment and fully subject to the terms and conditions set forth herein;
provided that if the Employee in fact, conceived any such Work Product
subsequent to the termination of the employment and such Work Product is not
based upon or derived from Confidential Information of the Company or its
Affiliates or does not relate to the scope of work performed by the Employee
pursuant to his/her employment duties with the Company or its Affiliates, then
such Work Product shall belong to the Employee and shall be the Employee’s sole
property. The Employee assumes the responsibility of establishing by competent
legal evidence that such Work Product is not based on such Confidential
Information and that the Employee conceived any such Work Product after the
termination of his/her employment.

(iv) The Employee represents that the Work Product does not infringe any
copyright, patent or other proprietary right of any person or entity.

(v) Attached to and made as part of these Terms and Conditions as Exhibit B (if
applicable) is a complete list of all Work Product, whether or not copyrighted,
which has been made or conceived or first reduced to practice by the Employee
alone or jointly prior to the date of his employment with the Company or its
Affiliates. Such Work Product shall be excluded from the operation of these
Terms and Conditions. If there is no such list on Exhibit B, the Employee
represents that no such Work Product exists at the time of execution of these
Terms and Conditions.

(d) Without the Company’s prior written consent, the Employee will not, during
the Noncompete Period, directly or indirectly, solicit or offer employment to
any person who has been employed by the Company or its Affiliates at any time
during the twelve months immediately preceding such solicitation.

 

14



--------------------------------------------------------------------------------

(e) Notwithstanding clauses (a), (b), (c) and (d) above, if at any time a court
holds that the restrictions stated in such clauses (a), (b), (c) and (d) are
unreasonable or otherwise unenforceable under circumstances then existing, the
parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area. Because the Employee’s
services are unique and because the Employee has had access to Confidential
Information, the parties hereto agree that money damages will be an inadequate
remedy for any breach of these Terms and Conditions. In the event of a breach or
threatened breach of these Terms and Conditions, the Company or its Affiliates
or their successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce, or prevent
any violations of, the provisions hereof (without the posting of a bond or other
security).

Section 7.11 Amendment

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

Section 7.12 Governing Law

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

Section 7.13 Jurisdiction

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action. The parties hereto irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.

Section 7.14 Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

15



--------------------------------------------------------------------------------

Section 7.15 Counterparts

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

Section 7.16 Code Section 409A

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common Stock or other benefits compliant under
Section 409A of the Code, otherwise such payment, delivery of shares of Common
Stock or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Employee,
that does not cause such an accelerated or additional tax.

 

16



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER

By execution of this Joinder, the undersigned agrees to become a party to that
certain Term Sheet for Employee Performance Stock Option Awards and that certain
Terms and Conditions for Employee Performance Stock Option Awards, effective as
of                     (collectively, the “Agreement”), among WEIGHT WATCHERS
INTERNATIONAL, INC. (the “Company”) and
                                        (the “Employee”). By execution of this
Joinder, the undersigned shall have all the rights, and shall observe all the
obligations, applicable to the Employee (except as otherwise set forth in the
Agreement), and to have made on the date hereof all representations and
warranties made by such Employee, modified, if necessary, to reflect the nature
of the undersigned as a trust, estate or other entity.

 

Name:     Address for Notices:     With copies to:

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

Signature:  

 

Date:  

 

 

17